Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Separation Agreement”) is made and entered into
as of April 29, 2014 (the “Effective Date”) by and between DigitalGlobe, Inc., a
Delaware corporation (the “Company”), and Yancey L. Spruill (“Executive,” and
together with the Company, the “Parties”).

 

WHEREAS, the Parties entered into an Employment Agreement on June 1, 2008 (as
amended, the “Employment Agreement”) that sets forth the terms and conditions of
Executive’s employment and provides Executive with certain severance benefits in
the event Executive’s employment is terminated; and

 

WHEREAS, the Parties desire to enter into this Separation Agreement to amend
certain provisions of the Employment Agreement and set forth the terms of
Executive’s separation from the Company.

 

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

 

1.                                      Termination of Employment.  Executive’s
employment with the Company will terminate effective October 1, 2014 (the
“Termination Date”), unless earlier terminated in accordance with
Section 2(c) of this Separation Agreement below.  Executive hereby resigns as an
officer and director of the Company and any affiliate of the Company effective
upon the date Executive’s employment with the Company terminates.

 

2.                                      Transition Period.  Subject to
Section 2(c) of this Separation Agreement below, from the Effective Date through
the Termination Date (the “Transition Period”), Executive will continue to
remain employed by the Company pursuant to the terms of this Section 2.

 

a.                            Duties during Transition Period.  During the
Transition Period, Executive will continue to perform the duties of Executive
Vice President and Chief Financial Officer of the Company, and will have such
responsibilities, duties and authority as are customary for someone of that
position.  Executive shall also perform such other duties as are reasonably
assigned to Executive by the Board of Directors of the Company, shall devote
substantially all of his business time, attention and effort to the affairs of
the Company and shall use his reasonable best efforts to promote the interests
of the Company.  Additionally, Executive shall cooperatively assist the Company
in the process of transitioning the position of Executive Vice President and
Chief Financial Officer of the Company to a successor.  During the Transition
Period, Executive shall be permitted to serve on boards and committees and to

 

1

--------------------------------------------------------------------------------


 

manage his personal investments to the same extent as provided in Section 2 of
the Employment Agreement.

 

b.                            Compensation, Benefits and Perquisites during
Transition Period.  During the Transition Period, Executive shall continue to
receive the same compensation, benefits and perquisites that Executive is
receiving immediately prior to the Effective Date, provided that following the
Effective Date, Executive shall not be eligible to receive (1) any new grants of
equity incentive awards and (2) an annual incentive bonus for the 2014 calendar
year (other than the pro-rata bonus component of Executive’s severance pay
specified in Section 4 of this Separation Agreement below).

 

c.                             Early Termination of Transition Period.  Either
the Company or Executive may terminate the Transition Period at any time with or
without cause effective upon at least 30 days’ advance notice to the other
Party.  If the Company elects to terminate the Executive’s employment before the
Termination Date, Executive will be entitled to receive a lump sum payment (in
addition to all payments and benefits provided in Section 4 below) in an amount
equal to the unpaid base salary Executive would have received during the
Transition Period had the Transition Period not been terminated early (the “Base
Salary Payments”).  If Executive elects to resign Executive’s employment before
the Termination Date, Executive will be entitled to receive all payments and
benefits provided in Section 4 below, except as follows:  (i) the Pro Rata Bonus
for 2014 (referred to in Section 4(d) below) will be calculated based on
Executive’s date of resignation, not the Termination Date; (ii) if Executive’s
last day of employment by the Company is before August 1, 2014, Executive will
not be entitled to receive the accelerated vesting provided for in
Section 4(c) below; and (iii) if Executive’s last day of employment by the
Company is on or after August 1, 2014 and before October 1, 2014 and, at the
time of such termination of employment the Company has not identified and does
not employ the successor to Executive as the Company’s Chief Financial Officer,
the extent (if any) to which Executive will be entitled to receive the
accelerated vesting provided for in Section 4(c) below will be at the sole
discretion of the Company.

 

3.                                      Release.  The payment and provision of
any and all severance benefits pursuant to Section 4 of this Separation
Agreement below (as well as any Base Salary Payment) shall be conditioned upon
and subject to execution of a Release of Claims by Executive in the form
attached to this Separation Agreement as Exhibit A (the “Release”) upon or
following termination of Executive’s employment with the Company, Executive’s
delivery of such executed Release to the Company not later than twenty-one (21)
days following the date of termination of his employment with the Company, and
Executive not revoking such Release pursuant to any revocation rights afforded
by applicable law.

 

4.                                      Severance Pay.  Notwithstanding anything
to the contrary in Section 4(b) and Section 4(d) of the Employment Agreement,
and subject to the Release requirement in Section 3

 

2

--------------------------------------------------------------------------------


 

of this Separation Agreement and further subject to the early termination
provisions (if applicable) of Section 2(c) of this Separation Agreement, the
Company agrees to provide to Executive the following severance benefits:

 

a.                            Accrued Obligations.  All Accrued Obligations as
defined in the Employment Agreement.

 

b.                            Cash Severance.  A lump sum cash payment in an
amount equal to $646,000.  This amount represents one (1) times the sum of
(i) Executive’s current base salary, plus (ii) Executive’s Bonus Amount as
defined in the Employment Agreement.

 

c.                             Accelerated Vesting of Unvested Stock Units and
Restricted Stock Awards.  Vesting effective upon the date of Executive’s
termination of employment of that number of shares of the Company’s common stock
subject to outstanding unvested stock or stock unit awards granted under the
Company’s 2007 Employee Stock Plan (the “2007 Plan”) equal to (1) $646,000
divided by (2) the closing price of the Company’s common stock (in regular
trading) on the day immediately prior to the date of Executive’s termination of
employment.

 

d.                            Pro Rata Bonus for 2014.  A lump sum cash payment
in an amount equal to $199,500.  This amount represents a nine month pro rata
portion of Executive’s 2014 target bonus opportunity.

 

e.                             Accelerated Vesting of Earned Performance
Shares.  Vesting effective upon the date of Executive’s termination of
employment of 2,781 shares of the Company’s common stock subject to outstanding
performance share unit awards granted under the 2007 Plan.  This number of
shares represents the number of shares subject to outstanding unvested
performance share unit awards for which the applicable performance conditions
have been satisfied as of the Termination Date and which are subject to
time-based vesting requirements.

 

f.                              Welfare Benefit Payment.  A lump sum cash
payment in an amount equal to an estimated amount of $20,000.  This payment
shall be made in lieu of providing Executive any continued welfare benefits
following the date of Executive’s termination of employment.

 

The cash payments made pursuant to paragraphs (a), (b), (d) and (f) above
(together with any Base Salary Payment) will be paid to Executive in a lump sum
within thirty (30) days following the date of Executive’s termination of
employment.

 

5.                                      Breach of Certain Agreements.  In the
event Executive breaches the terms of any confidentiality, nondisparagement,
nonsolicitation, or non-competition agreement(s) that Executive previously
executed in connection with his employment with the Company, from and after the
date of such breach and not in any way in limitation of any right or remedy
otherwise available to the Company, Executive will no longer be entitled to, and
the Company will no longer be obligated to pay, any remaining unpaid portion of
the Base Salary Payment and the

 

3

--------------------------------------------------------------------------------


 

severance benefits specified in Section 4 of this Separation Agreement.  For the
avoidance of doubt, the following companies shall be considered competing
businesses and competitors of the Company in its direct business lines for
purposes of any such non solicitation or non-competition agreements: (i) Google
Inc., (ii) Skybox Imaging, Inc., (iii) Airbus (and its Astrium division), and
(iv) UrtheCast Corp.  For the avoidance of doubt, Executive shall not be in
violation of any provision of the Executive Proprietary Information, Invention
and Non-Competition Agreement dated June 1, 2008, if a future employer of
Executive posts job announcements, advertisements or otherwise publicizes job
openings, in each case in a general public solicitation not targeted at any
particular individual and not targeted at Company employees, and an employee of
the Company responds to such an announcement, advertisement or publicity.

 

6.                                      Sole Entitlement.  Executive
acknowledges and agrees that no other monetary amounts or benefits are owing to
Executive except as set forth in this Separation Agreement.  Executive further
acknowledges and agrees that except as specified in Section 4 of this Separation
Agreement, any equity award granted under the 2007 Plan that is unvested on the
date of Executive’s termination of employment shall be forfeited and terminate.

 

7.                                      Change in Control.  In the event a
Change in Control (as defined in the Employment Agreement) occurs prior to the
termination of Executive’s employment with the Company, this Separation
Agreement shall immediately terminate and be of no force and effect, and
Executive’s employment will continue under the terms of the Employment Agreement
as if this Separation Agreement had never been entered into.

 

8.                                      Withholding of Taxes.  The Company shall
be entitled to withhold from any amounts payable or pursuant to this Separation
Agreement all taxes as legally shall be required (including, without limitation,
United States federal taxes, and any other state, city or local taxes).

 

9.                                      Choice of Law.  The validity,
interpretation, construction and performance of this Separation Agreement shall
be governed by the laws of the State of Colorado, without reference to conflict
of law provisions.

 

10.                               Jurisdiction, Venue and Waiver of Jury Trial.
EXECUTIVE AND THE COMPANY AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS SEPARATION AGREEMENT, ITS VALIDITY OR PERFORMANCE, AT
THE SOLE OPTION OF EXECUTIVE AND THE COMPANY, THEIR SUCCESSORS AND ASSIGNS,
SHALL BE INITIATED AND PROSECUTED AS TO ALL PARTIES AND THEIR HEIRS, SUCCESSORS
AND ASSIGNS IN DENVER, COLORADO. EXECUTIVE AND THE COMPANY EACH CONSENTS TO AND
SUBMITS TO THE EXERCISE OF JURISDICTION OVER HIS/HER OR ITS PERSON BY ANY COURT
SITUATED IN DENVER, COLORADO, HAVING JURISDICTION OVER THE SUBJECT MATTER,
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO EXECUTIVE AND
THE COMPANY AT THEIR ADDRESSES AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) BUSINESS DAYS AFTER SUCH PROCESS SHALL HAVE BEEN DEPOSITED IN
THE U.S. MAIL, POSTAGE PREPAID. EACH PARTY WAIVES TRIAL BY JURY, ANY

 

4

--------------------------------------------------------------------------------


 

OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

 

11.                               Entire Agreement; Amendment to Employment
Agreement.  This Separation Agreement constitutes the entire understanding
between the Parties with respect to the matters addressed herein, superseding
all negotiations, prior discussions and agreements, written or oral, concerning
the terms of Executive’s employment following the Effective Date and the
benefits payable to Executive in connection with his termination of employment 
Accordingly, Sections 1, 2, 3 and 4 of the Employment Agreement are expressly
superseded and amended by this Separation Agreement.

 

12.                               Counterparts.  This Separation Agreement may
be executed in counterparts, each of which shall be deemed an original, but all
of which together will constitute one and the same instrument.

 

13.                               Headings.  Section and other headings
contained in this Separation Agreement are for reference purposes only and are
not intended to describe, interpret, define or limit the scope or intent of this
Separation Agreement or any provision hereof.

 

14.                               Section 409(A). Notwithstanding any provision
of this Separation Agreement to the contrary, if, at the time of Executive’s
termination of employment with the Company, he is a “specified employee” as
defined in Section 409A of the Code, and one or more of the payments or benefits
received or to be received by Executive pursuant to this Separation Agreement
would constitute deferred compensation subject to Section 409A, no such payment
or benefit will be provided under this Separation Agreement until the earlier of
(a) the date that is six (6) months following Executive’s termination of
employment with the Company, or (b) the Executive’s death. The provisions of
this Section 14 shall only apply to the extent required to avoid Executive’s
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Separation Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

 

DIGITALGLOBE, INC.

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Daniel L. Jablonsky

 

By:

/s/ Yancey L. Spruill

 

 

 

 

 

Name:

Daniel L. Jablonsky

Name:

Yancey L. Spruill

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE OF CLAIMS

 

This Release of Claims (this “Release”) is entered into by and between
DigitalGlobe, Inc., a Delaware corporation (the “Company”), and Yancey L.
Spruill (“Executive”).  It is entered into pursuant to the terms of a Separation
Agreement (the “Separation Agreement”) between Executive and the Company dated
April 29, 2014 to resolve amicably all matters between Executive and the Company
concerning the Separation Agreement and Executive’s termination of employment
with the Company and benefits payable to Executive under the terms of the
Separation Agreement.

 

1.                                      Termination.  Executive’s employment
with the Company has been terminated, by which Executive became eligible for the
benefits set forth in the Separation Agreement.

 

2.                                      Severance Pay. The Company agrees to pay
to Executive as a payment of all monetary amounts due to Executive under the
terms of the Separation Agreement those amounts and benefits specified in the
Separation Agreement, less customary employee withholdings.  Executive
acknowledges that Executive has no entitlement to said benefits except according
to the terms of the Separation Agreement, which include a requirement that
Executive execute this Release.

 

3.                                      Sole Entitlement.  Executive
acknowledges and agrees that no other monetary amounts or benefits are owing to
Executive except as set forth in this Separation Agreement.

 

4.                                      Return of Property and Documents. 
Executive states that Executive has returned to the Company all property and
documents of the Company which were in Executive’s possession or control,
including without limitation access cards, Company-provided credit cards,
computer equipment and software.

 

5.                                      Confidentiality and Nondisparagement
Agreement.  Executive agrees to abide by the terms of any confidentiality,
nondisparagement, nonsolicitation, and non-competition agreement(s) that
Executive previously executed in connection with his employment with the
Company.  For the avoidance of doubt, the following companies shall be
considered competing businesses and competitors of the Company in its direct
business lines for purposes of any such non solicitation or non-competition
agreements: (i) Google Inc., (ii) Skybox Imaging, Inc., (iii) Airbus (and its
Astrium division), and (iv) UrtheCast Corp.  For the avoidance of doubt,
Executive shall not be in violation of any provision of the Executive
Proprietary Information, Invention and Non-Competition Agreement dated on or
about June 1, 2008 (the “Confidentiality Agreement”) if a future employer of
Executive posts job announcements, advertisements or otherwise publicizes job
openings, in each case in a general public solicitation not targeted at any
particular individual and not targeted at Company employees, and an employee of
the Company responds to such an announcement, advertisement or publicity. 
Executive agrees not to make any communications or engage in any conduct that is
or can

 

A-1

--------------------------------------------------------------------------------


 

reasonably be construed to be disparaging of the Company, its officers,
directors, employees, agents, stockholders, products or services.  The Company
agrees not to make any communications or engage in any conduct that is or can
reasonably be construed to be disparaging of Executive.  The Company and
Executive agree that the first sentence of Section 6 of the Confidentiality
Agreement is amended by replacing “one (1) year” therein with “two (2) years.”

 

6.                                      Release.  Executive (for himself, his
agents, heirs, successors, assigns, executors and/or administrators) does hereby
and forever release and discharge the Company and its past and present parent,
subsidiary and affiliated corporations, divisions or other related entities, as
well as the successors, shareholders, officers, directors, heirs, predecessors,
assigns, agents, employees, attorneys and representatives of each of them, past
or present (hereinafter the “Releasees”) from any and all causes of action,
actions, judgments, liens, debts, contracts, indebtedness, damages, losses,
claims, liabilities, rights, interests and demands of whatsoever kind or
character, known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, whether or not heretofore brought before any
state or federal court or before any state or federal agency or other
governmental entity, which Executive has or may have against any released person
or entity by reason of any and all acts, omissions, events or facts occurring or
existing prior to the date hereof, including, without limitation, all claims
attributable to the employment of Executive, all claims attributable to the
termination of that employment, and all claims arising under any federal, state
or other governmental statute, regulation or ordinance or common law, such as,
for example and without limitation, Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act which prohibits discrimination on the basis of age over 40, and wrongful
termination claims, excepting only those obligations expressly recited to be
performed hereunder.

 

In light of the intention of Executive (for himself, his agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Executive expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation.
Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Notwithstanding the foregoing, nothing in this Release shall be construed to
prevent Executive from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Executive acknowledges that, in accordance with this
Release, he has no right to recover any monies on behalf of himself, his agents,
heirs, successors, assigns, executors and/or administrators in connection with,
or as a result of, such charge, investigation, or proceeding.  In addition,
nothing in this Release shall be construed to release any claim or similar right
that cannot be released under applicable law.

 

A-2

--------------------------------------------------------------------------------


 

7.                                      No Actions Pending.  Executive agrees
that he has not filed, nor will he file in the future, any claims, actions or
lawsuits against any of the Releasees relating to Executive’s employment with
the Company, or the termination thereof.

 

8.                                      No Admissions.  Nothing contained herein
shall be construed as an admission of wrongdoing or liability by either party
hereto.

 

9.                                      Entire Agreement; Miscellaneous.  This
Release and the Separation Agreement constitute a single integrated contract
expressing the entire agreement of the parties with respect to the subject
matter specifically addressed herein and supersede all prior and contemporaneous
oral and written agreements and discussions with respect to the subject matter
hereof. There are no other agreements, written or oral, express or implied,
between the parties hereto, concerning the subject matter hereof, except as set
forth herein. This Release may be amended or modified only by an agreement in
writing, and it shall be interpreted and enforced according to the laws of the
State of Colorado. Should any of the provisions of the Release be determined to
be invalid by a court of competent jurisdiction, it is agreed that this shall
not affect the enforceability of the other provisions herein.

 

10.                               Waiting Period and Right of Revocation. 
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED THAT
EXECUTIVE HAS THE RIGHT TO CONSIDER THIS RELEASE FOR TWENTY-ONE DAYS BEFORE
SIGNING IT, ALTHOUGH EXECUTIVE IS NOT REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY
PERIOD; AND THAT IF EXECUTIVE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF
TWENTY-ONE DAYS, EXECUTIVE IS WAIVING THIS RIGHT FREELY AND VOLUNTARILY.
EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED OF
EXECUTIVE’S RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN DAYS FOLLOWING
THE SIGNING OF THIS RELEASE AND THAT IT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. TO REVOKE THIS RELEASE,
EXECUTIVE MUST NOTIFY THE COMPANY IN WRITING WITHIN SEVEN DAYS OF SIGNING IT.

 

11.                               Attorney Advice.  EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE IS AWARE OF EXECUTIVE’S RIGHT TO CONSULT AN ATTORNEY, THAT EXECUTIVE
HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY, AND THAT EXECUTIVE HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS
RELEASE.

 

12.                               Understanding of Release.  Executive states
that Executive has carefully read this Release, that Executive fully understands
its final and binding effect, that the only promises made to Executive to sign
this Release are those stated above, and that Executive is signing this Release
voluntarily.

 

[Remainder of page intentionally left blank]

 

A-3

--------------------------------------------------------------------------------


 

DIGITALGLOBE, INC.

EXECUTIVE

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

Name:

Yancey L. Spruill

 

A-4

--------------------------------------------------------------------------------